CRANDALL, Presiding Judge,
concurring.
Although their marriage is dissolved, the parties remain parents of a minor son. It would seem that the issues raised in this appeal could have been resolved by mother and father without resorting to litigation. Reasonable minds could differ on whether the gravamen of the motion was the best interests of the child or the convenience of parents. If, however, we concede the necessity of this litigation, it should not have taken two years to get a matter tried that relates to the best interests of a child.
I concur in the majority opinion.